Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Cancellation of claims 13-19 in the response filed March 24, 2021 is acknowledged. 

Allowable Subject Matter
Claims 1-3, 5, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as USPN 6,168,849 to Braverman, USPN 6,461,716 to Lee, and US Pub. No. 2007/0015428 to Ishikawa, does not teaches the specifically claimed nonwoven absorbent textile as claimed in claim 1.  Braverman teaches a multilayer material comprising a nonwoven top layer material and a bottom layer of through air bonded carded web fixedly connected through entanglement and thermal bonding with the top layer and containing apertures in an amount of 5 to 50% of the total area of the top layer.  Braverman teaches the bottom layer being more wettable than the top layer, therefore being more hydrophilic than the top layer, so that fluid intake is improved and fluid transport to the underlying layer is permitted.  Lee teaches an aperture web comprising a hydrophobic layer and a second hydrophilic layer and teaches the hydrophobic layer having a contact angle greater than about 80 degrees whereas the hydrophilic generally refers to a water contact angle less than about 50 degrees.  Ishikawa teaches the use of bonding of nonwoven layers using an air through process in absorbent articles.  Braverman teaches the apertures extending through both the top layer and the bottom layer and therefore does not teach the second layer, or bottom layer, extending continuously and uninterruptedly between two ends of the second fiber layer, such as shown in Figures 1-4, illustrating the second layer being continuous across the surface of the nonwoven and not containing the perforated through holes.  This structure is support by the claimed product-by-process limitations which has the perforated through holes formed in the first fiber layer prior to combining and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789